            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 1 of 54 PageID 11
   Filing # 109606945  E-Filed 06/30/2020 02:05:00 PM




                     IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                             IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                           CIVIL DIVISION

             RAY STOLL and HEIDI IMHOF, individually and
             on behalf of all others similarly situated,
                                                                    Case No.:
                                    Plaintiffs,
             v.                                                     CLASS ACTION COMPLAINT

             MUSCULOSKELETAL INSTITUTE,                             JURY TRIAL DEMANDED
             CHARTERED d/b/a FLORIDA ORTHOPAEDIC
             INSTITUTE,

                                    Defendant.


                    Plaintiffs Ray Stoll (“Stoll”) and Heidi Imhof (“Imhof”) (together, “Plaintiffs”),

             individually and on behalf of the Class defined below of similarly situated persons, bring this Class

             Action Complaint and allege the following against Defendant Musculoskeletal Institute, Chartered

             d/b/a Florida Orthopaedic Institute (“FOI” or “Defendant”), based upon personal knowledge with

             respect to Plaintiffs and on information and belief derived from, among other things, investigation

             of counsel and review of public documents as to all other matters:

                                                  NATURE OF THE ACTION

                    1.      Plaintiffs brings this class action against Defendant for Defendant’s failure to

             properly secure and safeguard protected health information as defined by the Health Insurance

             Portability and Accountability Act (“HIPAA”), medical information, and other personally

             identifiable information, including without limitation names, social security numbers, dates of

             birth, addresses, diagnosis codes, financial information, and treatment information (collectively,

             “PII”), for failing to comply with industry standards to protect information systems that contain

             that PII, and for failing to provide timely, accurate, and adequate notice to Plaintiffs and other


                                                              1


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 1
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 2 of 54 PageID 12




             Class Members that their PII had been compromised. Plaintiffs seek, among other things, orders

             requiring Defendant to fully and accurately disclose the nature of the information that has been

             compromised, to adopt reasonably sufficient security practices and safeguards to prevent incidents

             like the disclosure in the future, and to provide for the lifetimes of Plaintiffs and Class Members

             identity theft protective services as Plaintiffs and Class Members will be at an increased risk of

             identity theft due to the conduct of Defendant as described herein

                    2.      On or about April 9, 2020, FOI experienced a ransomware attack which resulted in

             exposure of sensitive and private PII of at least 100,000 patients, and potentially in excess of

             150,000 patients of Defendant (the “Data Disclosure”). An exemplar of the Notification of Data

             Security Incident letter from Florida Orthopaedic Institute dated June 18, 2020 and June 19, 2020

             (the “Notification Letter”) that was sent to Plaintiffs and Class Members is attached hereto as

             Exhibit “A.”

                    3.      This case involves a breach of a computer system by a third party, as well as

             unauthorized disclosure of the PII of Plaintiffs and Class Members by the Defendant to unknown

             third parties. As a result of Defendant’s failure to implement and follow basic security procedures

             Plaintiffs’ and Class Members’ PII is now in the hands of thieves and unknown criminals. Plaintiffs

             and Class Members now face a substantial increased risk of identity theft. Consequently,

             Defendant’s current and former customers have had to spend, and will continue to spend,

             significant time and money in the future to protect themselves due to Defendant’s failures.

                    4.      Additionally, as a result of Defendant’s failure to follow contractually-agreed upon,

             federally-prescribed, industry standard security procedures, Plaintiffs and Class Members received

             only a diminished value of the services Defendant was to provide. Defendant expressly represented

             that, in compliance with HIPAA, it would “maintain the privacy of [Plaintiffs’ and Class

                                                              2


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 2
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 3 of 54 PageID 13




             Members’] health information,” and “obtain [Plaintiffs’ and Class Members’] written

             authorization before disclosing [their] protected health information.”1

                      5.     Defendant provided an extensive list and description of situations and reasons why

             Plaintiffs’, Class Members’, and customers/patients’ protected health information and PII might

             be disclosed to a third party—none of which is the case here.2

                      6.     Accordingly, Plaintiffs, individually and on behalf of all others similarly situated,

             alleges claims negligence, invasion of privacy, breach of implied contract, negligence per se,

             unjust enrichment, breach of fiduciary duty, violation of Florida’s Deceptive and Unfair Trade

             Practices Act (Florida Statute § 501.203, et seq.), and breach of confidence.

                                              JURISDICTION AND VENUE

                      7.     This Court has jurisdiction over this action as Paintiffs seek on their own behalf

             and Class Members damages in excess of the minimum jurisdictional limits of this Court and

             equitable relief .

                      8.     This Court has personal jurisdiction over FOI because FOI maintains its principal

             place of business in this Circuit, regularly conducts business in this Circuit, and is authorized to

             and does conduct substantial business in this Circuit.

                                                          PARTIES

                      9.     Plaintiff Ray Stoll is a citizen and resident of Tampa, Florida.

                      10.    Plaintiff Heidi Imhof is a citizen and resident of Land O’ Lakes, Florida.

                      11.    At all times relevant to this Complaint, Plaintiffs were customers and patients of

             FOI, whose PII was disclosed without authorization to an unknown third party as a result of the


             1
                 https://www.floridaortho.com/privacy-policy/
             2
                 https://www.floridaortho.com/privacy-policy/
                                                                3


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 3
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 4 of 54 PageID 14




             Data Disclosure.

                     12.      Defendant FOI is a Florida corporation with its principal address at 13020 N

             Telecom Parkway, Temple Terrace, FL 33637-0925, according to its registration with the Florida

             Secretary of State.

                     13.      Founded in 1989, Defendant has grown from twelve orthopaedists working in one

             office and one hospital to over forty physicians, twenty-five mid-level providers, fifteen Fellows,

             and a professional staff of more than 700, working in nine offices and nineteen regional hospitals,

             two Surgery Centers and two Orthopaedic Urgent Care centers.

                     14.      FOI offers a comprehensive range of specialized orthopedic services involving,

             bones, muscles or joints, including foot and ankle, hand and write, joint arthroplasty, oncology,

             orthopaedic trauma, pain management, rehabilitation medicine, shoulder and elbow, spine surgery

             and sports medicine.

                                                    FACTUAL BACKGROUND

                 A. Security Breaches Lead to Identity Theft

                     15.      In June 2007, the United States Government Accountability Office reported that

             identity thieves use identifying data, such as Social Security Numbers, to open financial accounts,

             intercept government benefits, and incur charges and credit in a person’s name. 3 The GAO

             affirmed this type of identity theft is the most harmful because it may take some time for the victim

             to become aware of the theft and can adversely impact the victim’s credit rating. In addition, the

             GAO Report informs that victims of identity theft will face “substantial costs and inconveniences

             repairing damage to their credit records…[and their] good name.”4


             3
                 Data Breaches are Frequent, but Evidence of Resulting Identity Theft is Limited; However, the Full Extent is
                 Unknown, GAO (June 2007), available at https://www.gao.gov/new.items/d07737.pdf (the “GAO Report”)
             4
                 Id.

                                                                     4


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 4
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 5 of 54 PageID 15




                     16.     The Federal Trade Commission (“FTC”) defines identity theft as “a fraud

             committed or attempted using the identifying information of another person without authority.”5

             The FTC describes “identifying information” as “any name or number that may be used, alone or

             in conjunction with any other information, to identify a specific person,” including, among other

             things, “[n]ame, Social Security number, date of birth, official State or government issued driver’s

             license or identification number, alien registration number, government passport number,

             employer or taxpayer identification number.”6

                     17.     The FTC acknowledges that identity theft victims must spend countless hours and

             large amounts of money repairing the impact to their good name and credit record.7 Identity thieves

             use stolen PII such as Social Security numbers for a variety of crimes, including credit card fraud,

             phone or utilities fraud, and bank/finance fraud.8

                     18.     Once PII is stolen, particularly Social Security numbers, fraudulent use of that

             information and damage to victims may continue for years.

                     19.     Social Security numbers, for example, are among the worst kind of personal

             information to have stolen because they may be put to a variety of fraudulent uses and are difficult

             for an individual to change.

                     20.     The Social Security Administration has warned that identity thieves can use an

             individual’s Social Security number to apply for additional credit lines. Such fraud may go

             undetected until debt collection calls commence months, or even years, later. 9 This time lag


             5
                 17 C.F.R. § 248.201.
             6
                 Id.
             7
                 Guide for Assisting Identity Theft Victims, FTC (Sep. 2013), available at: https://www.consumer.ftc.gov/
                 articles/pdf-0119-guide-assisting-id-theft-victims.pdf (the “FTC Guide”).
             8
                 Id.
             9
                 Identity Theft and Your Social Security Number, Social Security Administrative available at
                 http://www.ssa.gov/pubs/EN-05-10064.pdf.

                                                                  5


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 5
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 6 of 54 PageID 16




             between when harm occurs versus when it is discovered, and also between when PII is stolen and

             when it is used, compounds an identity theft victim’s ability to detect and address the harm.

                      21.      According to the GOA, which conducted a study regarding data breaches:

                               [L]aw enforcement officials told us that in some cases, stolen data
                               may be held for up to a year or more before being used to commit
                               identity theft. Further, once stolen data have been sold or posted on
                               the Web, fraudulent use of that information may continue for years.
                               As a result, studies that attempt to measure the harm resulting from
                               data breaches cannot necessarily rule out all future harm.10

                      22.      Stolen Social Security numbers also make it possible for thieves to file fraudulent

             tax returns, file for unemployment benefits, or apply for a job using a false identity. Each of these

             fraudulent activities is difficult to detect. An individual may not know that his or her Social

             Security number was used to file for unemployment benefits until law enforcement notifies the

             individual’s employer of the suspected fraud. Fraudulent tax returns are typically discovered only

             when an individual’s authentic tax return is rejected.

                      23.      This data, as one would expect, demands a much higher price on the black market.

             Martin Walter, senior director at cybersecurity firm RedSeal, explained, “Compared to credit card

             information, personally identifiable information and Social Security numbers are worth more than

             10x on the black market.”11

                      24.      What is more, it is no easy task to change or cancel a stolen Social Security number.

             An individual cannot obtain a new Social Security number without significant paperwork and

             evidence of actual misuse. In other words, preventive action to defend against the possibility of



             10
                  Report to Congressional Requesters, GAO, at 29 (June 2007), available at http://www.gao.gov/new.items/
                  d07737.pdf.
             11
                  Time Greene, Anthem Hack: Personal Data Stolen Sells for 10x Price of Stolen Credit Card Numbers, IT
                  World, (Feb. 6, 2015), available at http://www.itworld.com/article/2880960/anthem-hack-personal-data-stolen-
                  sells-for-10x-price-of-stolen-credit-card-numbers.html.

                                                                     6


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 6
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 7 of 54 PageID 17




             misuse of a Social Security Number is not permitted; an individual must show evidence of actual,

             ongoing fraud activity to obtain a new number.

                      25.     Even then, a new Social Security number may not be effective. According to Julie

             Ferguson of the Identity Theft Resource Center, “The credit bureaus and banks are able to link the

             new number very quickly to the old number, so all of that old bad information is quickly inherited

             into the new Social Security number.”12

                      26.     With access to a person’s PII, criminals are capable of conducting myriad nefarious

             actions in addition to emptying a victim’s bank account. Identity thieves also commit various types

             of government fraud, such as: obtaining a driver’s license or official identification card in the

             victim’s name with the thief’s picture; using the victim’s name and Social Security number to steal

             government benefits; and filing a fraudulent tax return using the victim’s information. Worse,

             identity thieves may obtain a job using a victim’s Social Security number, rent a house, receive

             medical services in the victim’s name, or give the victim’s information to police during an arrest,

             resulting in an arrest warrant being issued in the victim’s name.13

                      27.     PII is such a valuable commodity to identity thieves that once the information has

             been compromised, criminals often trade the information on the “cyber black-market” for a

             number of years.14 As a result of large-scale data breaches, identity thieves and cyber criminals

             have openly posted stolen credit card numbers, Social Security numbers, healthcare information,

             and other PII directly on various Internet websites making the information publicly available.

             These networks and markets consist of hundreds of thousands, if not millions, of nefarious actors


             12
                  Bryan Naylor, Victims of Social Security Number Theft Find It’s Hard to Bounce Back, NPR (Feb. 9, 2015),
                  available at http://www.npr.org/2015/02/09/384875839/data-stolen-by-anthem-s-hackers-has-millions-worrying
                  -about-identity-theft (last visited August 31, 2018).
             13
                  FTC Guide, supra n.9.
             14
                  FTC Guide, supra n.9.

                                                                    7


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 7
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 8 of 54 PageID 18




             who view and access the PII.

                      28.      In one study from 2010, researchers found hundreds of websites displaying stolen

             PII. Strikingly, none of these websites were blocked by Google’s safeguard filtering mechanism—

             the “Safe Browsing list.” The study concluded:

                               It is clear from the current state of the credit card black-market that
                               cyber criminals can operate much too easily on the Internet. They
                               are not afraid to put out their email addresses, in some cases phone
                               numbers and other credentials in their advertisements. It seems that
                               the black market for cyber criminals is not underground at all. In
                               fact, it’s very “in your face.”15

                      29.      In another report about health-care related identity theft fraud sponsored by

             Experian indicated that the “average total cost to resolve an identity theft-related incident…came

             to about $20,000.” Further, a majority of the victims were forced to pay out-of-pocket costs for

             health care they did not receive in order to restore coverage. Moreover, almost 50 percent of the

             victims lost their health care coverage as a result of the incident, while nearly one-third said their

             insurance premiums went up after the event. Forty percent of the customers were never able to

             resolve their identity theft at all. Indeed, data breaches and identity theft have a crippling effect on

             individuals and detrimentally impact the entire economy as a whole.16

                  B. Defendant Obtains, Collects, and Stores Plaintiffs’ and Class Members’ PII

                      30.      Defendant FOI is one of the largest conglomerates of orthopaedic offices based in

             Tampa Bay, Florida.

                      31.      As one of the largest orthopaedic conglomerates, FOI collects, stores, and maintains

             a massive amount of protected health information and other personally identifiable data on its



             15
                  The “Underground” Credit Card Blackmarket, StopTheHacker, available at: http://credit-help.pro/credit/59241
             16
                  Elinor Mills, Study: Medical identity theft is costly for victims, CNET (March 3, 2010) https://www.cnet.com/
                  news/study-medical-identity-theft-is-costly-for-victims/

                                                                     8


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 8
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 9 of 54 PageID 19




             customers and/or patients.

                    32.     As a condition of providing health care services, Defendant requires that its patients

             entrust it with certain personal information. In its ordinary course of business, Defendant maintains

             personal information, including the name, address, zip code, date of birth, Social Security number,

             personal medical information, and protected health information of each current and former patient.

                    33.     By obtaining, collecting, using, and deriving benefits from Plaintiffs’ and the Class

             Members’ PII, Defendant assumed legal and equitable duties to those individuals. Defendant knew

             or should have known that it were responsible for protecting Plaintiffs’ and Class Members’ PII

             from disclosure.

                    34.     Plaintiffs and the Class Members, as current and former patients, relied on

             Defendant to keep their PII confidential and securely maintained, to use this information for

             business purposes only, and to make only authorized disclosures of this information.

                C. Defendant’s Privacy Policy and Agreements to Keep PII Confidential

                    35.     FOI represented to Plaintiffs and Class Members that it would protect their PII.

                    36.     Through its Privacy Policy, FOI provides patients with policies concerning those

             patients’ confidentiality and privacy rights.

                    37.     Defendant created these policies, representations, and requirements, and publicly

             advertised them on its website as a means of increasing the value of its relationships with patients,

             thus allowing it to charge consumers higher rates under the guise of enhanced security and

             information security practices. These agreements were the same for all of Defendant’s patients,

             including Plaintiffs and Class Members.




                                                              9


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 9
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 10 of 54 PageID 20




                  D. The Data Disclosure

                      38.      On or about April 9, 2020, Defendant’s computer system suffered a ransomware

             attack that encrypted the data stored on its servers. FOI acknowledged that personal information

             of its patients was exposed during the incident containing personal and protected information,

             including Plaintiffs’ and Class Members’ PII.17

                      39.      In addition to failing to secure Plaintiffs’ and Class Members’ PII, Defendant also

             failed to adequately investigate the breach to determine the scope and expanse of the breach and

             failed to notify its patients within a reasonable time.

                      40.      On or about June 18, 2020—more than two months after the breach—FOI finally

             publicly revealed the Data Disclosure to current and former patients.

                      41.      Upon information and belief, the June 18, 2020, letter was the first notice received

             by FOI’s current and former patients that their PII had been wrongly disclosed.

                      42.      The June 18, 2020 letter failed to advise of the actual date of the Data Disclosure,

             only when it was discovered, or why Defendant waited more than two (2) months after discovering

             the incident to notify patients of the Data Disclosure.

                      43.      Defendant prepared and drafted the Notification Letter. In deliberate disregard to

             the fact that the stolen sensitive, unprotected information was readily viewable by unauthorized

             third parties, Defendant downplayed the seriousness of the incident by informing Plaintiffs and the

             Class Members that “while we are not aware of the misuse of any information impacted by this

             incident, we are sending this letter to notify you about the incident and provide information about

             steps you can take to help protect your information” and further downplayed the seriousness by




             17
                  Notification Letter, Ex. A.

                                                                10


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 10
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 11 of 54 PageID 21




             stating “We immediately began an internal invsestigation to secure our environment and restore

             impacted data.”18

                      44.      These representations are just simple boilerplate language pulled off a common

             template, clearly evidencing Defendant’s lack of concern for the seriousness of the Data

             Disclosure—wherein hackers gained access to Defendant’s systems, encrypted that data, and,

             according to Defendant, likely exfiltrated that data.

                      45.      Plaintiffs received their letters on or about June 27, 2020 nearly 3 months after the

             security incident was discovered.

                      46.      Defendant, however, failed to notify its patients, until approximately 70 days after

             the Data Disclosure. And yet, in its Notification Letter, Defendant makes reference to having

             engaged a third-party forensic investigator but did not provide any details concerning the efforts

             to investigate, did not notify if any law enforcement agencies were involved, or any other efforts

             to investigate and neutralize the theft and continued misuse of Defendant’s patients’ PII.

                      47.      Continuing to downplay the very serious ramifications of the Data Disclosure,

             Defendant offered its patients an identity monitoring service, but you only have three months (i.e.,

             September 30, 2020) to sign up for it, even though the security of that PII is forever compromised

             and Plaintiffs and Class Members are forever at risk of future misuse.

                      48.      Defendant took no action to promptly notify its patients that were affected by the

             Data Disclosure.

                      49.      Defendant, knowing that PII is subject to the strict privacy and security protections

             of HIPAA, and other standards and regulations, delayed and otherwise failed to properly and




             18
                  Notification Letter, Ex. A.

                                                                11


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 11
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 12 of 54 PageID 22




             timely provide notice to Plaintiffs and Class Members regarding the stolen PII.

                    50.     Defendant has acknowledged the sensitive and confidential nature of the PII. To be

             sure, collection, maintaining, and protecting PII is vital to many of Defendant’s business purposes.

             Defendant has acknowledged through conduct and statements that the misuse or inadvertent

             disclosure of PII can pose major privacy and financial risks to impacted individuals, and that under

             state law they may not disclose and must take reasonable steps to protect PII from improper release

             or disclosure. Despite the prevalence of public announcements of data breach and data security

             compromises, and despite its own acknowledgments of data breach and data security

             compromises, and despite its own acknowledgment of its duties to keep PII private and secure,

             Defendant failed to take appropriate steps to protect the PII of Plaintiffs and Class Members from

             being compromised.

                    51.     The ramifications of Defendant’s failure to keep its customers/patients’ protected

             health information and other PII secure are long lasting and severe.

                    52.     Based on the foregoing, the information compromised in the Data Disclosure is

             significantly more valuable than data breaches involving non-health information. The information

             compromised in the FOI Data Disclosure is impossible to “close” and difficult, if not impossible,

             to change—Social Security number, name, date of birth, address, medical information, and other

             PII.

                    53.     Defendant designed and implemented its policies and procedures regarding the

             security of protected health information and PII.

                    54.     Further, Defendant failed to notify Plaintiffs and Class Members whose protected

             health information and other PII was, or was reasonably believed to have been, accessed by

             unauthorized persons through the Data Disclosure in any manner, including but not limited to,

                                                             12


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 12
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 13 of 54 PageID 23




             written, telephone, electronic, or authorized substitute notice until more than two months afterward

             and notification letters were sent out shortly thereafter.

                    55.       Upon information and belief, Defendant failed to effectively supervise Defendant’s

             workforce (including both employees and independent contractors) on the policies and procedures

             with respect to the appropriate maintenance, use, and disclosure of protected health information

             and other PII.

                    56.       Defendant’s collective failure to protect and otherwise safeguard Defendant’s

             computers resulted in the exposure of the protected health information and other PII of at least

             100,000 patients and potentially in excess of 150,000 current and former patients.

                    57.       Plaintiffs provided Defendant with their accurate protected health information and

             other PII. The stolen information contained unprotected PII. Class Members similarly provided

             Defendant with their accurate protected health information and other PII.

                    58.       As a result of the delayed response and notification, Plaintiffs and Class Members

             had no idea their PII had been compromised, and that they were, and continued to be, at significant

             risk to identity theft and various other forms of personal, social, and financial harm.

                    59.       The Data Disclosure not only reveals that Defendant failed to exercise reasonable

             care in storing and protecting Plaintiffs’ and Class Members’ PII; it exposed the PII of at least

             100,000, and potentially in excess of 150,000 patients to fraud and misuse by unauthorized third

             parties. The affected individuals face a real, concrete, and actual risk of harm and future identity

             theft as the PII contained confidential biographical information.

                    60.       As a consequence of the Data Disclosure, Plaintiffs and Class Members have

             suffered damages by taking measures to both deter and detect identity theft. As Defendant

             recommends, Plaintiffs and Class Members have been required to take their valuable time and

                                                               13


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 13
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 14 of 54 PageID 24




             energy, which they otherwise would have dedicated to other life demands (such as work), and

             efforts to mitigate the actual and potential impact of the Data Disclosure on their lives including,

             inter alia; placing “freezes” and “alerts” with credit reporting agencies, contacting their financial

             institutions, closing or modifying financial accounts, closely reviewing and monitoring their credit

             reports and accounts for unauthorized activity, and filing police reports. This time has been lost

             forever and cannot be recaptured. In all manners of life in this country, time has constantly been

             recognized as compensable: indeed, for many consumers it is the way they are compensated; and

             even if retired from the workforce, consumers should be free of having to deal with the

             consequences of companies’ wrongful conduct, as is the case here. Moreover, Plaintiffs and Class

             Members will have to continue to take steps to p[rotect themselves from the risk of identity theft,

             and indeed, Defendant in the Notification Letter outlines some of those steps that it recommends

             that Plaintiffs and Class Members should pursue.

                     61.     Without question, the PII of Plaintiffs and Class Members, particularly their Social

             Security numbers, protected health information, and dates of birth, can be used for purposes of

             identity theft, and unfortunately, FOI’s current and former patients are now, and for the rest of

             their lives will be, at a heightened risk of further identity theft and fraud.

                 E. Defendant’s Data Disclosure Exposed Plaintiffs to Identity Theft and Monetary
                    Injuries

                     62.     Plaintiffs and Class Members now face years of constant surveillance of their

             financial and personal records, monitoring, and loss of rights. The Class is incurring and will

             continue to incur such damages in addition to any fraudulent use of their PII.

                     63.     Despite all of the publicly available knowledge of the continued compromises of

             PII, Defendant’s approach to maintaining the privacy of Defendant’s customers/patients’ protected


                                                                14


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 14
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 15 of 54 PageID 25




             health information and other PII was lackadaisical, cavalier, reckless, or in the very least,

             negligent.

                    64.     In all manners of life in this country, time has constantly been recognized as

             compensable, for many people it is the way they are compensated. Plaintiffs and Class Members

             should be free of having to deal with the consequences of Defendant’s slippage.

                F. Defendant’s Offered Credit Monitoring is Inadequate

                    65.     Defendant offered Plaintiffs and Class Members a limited period of time of identity

             monitoring services from Kroll.

                    66.     Defendant’s offer is a woefully insufficient remedy for Defendant’s Data

             Disclosure. As discussed above, victims of data breaches and other unauthorized disclosures

             commonly face multiple years of ongoing identity theft.

                    67.     In addition, Defendant’s offer does not address any compensation for the

             unauthorized release and disclosure of Plaintiffs’ and Class Members’ PII, including medical

             information.

                    68.     Furthermore, Defendant’s identity monitoring offer to Plaintiffs and Class

             Members squarely places the burden on Plaintiffs and Class Members, rather than Defendant, to

             investigate and protect themselves from Defendant’s tortious acts resulting in the Data Disclosure.

             Defendant sent instructions “offering” the services to affected patients/customers recommending

             they sign up for the services.

                    69.     Defendant has failed to provide appropriate and adequate compensation to

             Plaintiffs and Class Members victimized in this Data Disclosure.

                    70.     It is incorrect to assume that reimbursing a consumer for financial loss due to fraud

             makes that individual whole again. On the contrary, after conducting a study, the U.S. Department

                                                             15


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 15
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 16 of 54 PageID 26




             of Justice’s Bureau of Justice Statistics found that “among victims who had personal information

             used for fraudulent purposes, 29% spent a month or more resolving problems” and that “resolving

             the problems caused by identity theft [could] take more than a year for some victims.”19

                      71.      As a result of Defendant’s failure to prevent the Data Disclosure, Plaintiffs and

             Class Members have suffered and will continue to suffer damages, including monetary losses, lost

             time, anxiety, and emotional distress. They have suffered or are at increased risk of suffering:

                            a. Actual identity theft;

                            b. Unauthorized use and misuse of their PII;

                            c. The loss of the opportunity to control how their PII is used;

                            d. The diminution in value of their PII;

                            e. The compromise, publication, and/or theft of their PII;

                            f. Out-of-pocket costs associated with the prevention, detection, recovery and

                               remediation from identity theft or fraud;

                            g. Lost opportunity costs and lost wages associated with effort expended and the loss

                               of productivity from addressing and attempting to mitigate the actual and future

                               consequences of the Data Disclosure, including but not limited to efforts spent

                               researching how to prevent, detect, contest and recover from identity theft and

                               fraud;

                            h. Costs associated with placing freezes on credit reports;

                            i. Delay in receipt of tax refund monies;

                            j. The diminished value of Defendant’s goods and services they received;



             19
                  Victims of Identity Theft, 2012 (Dec. 2013) at 10, 11, available at https://www.bjs.gov/content/pub/
                  pdf/vit12.pdf (last visited August 31, 2018).

                                                                      16


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 16
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 17 of 54 PageID 27




                          k. Lost opportunity and benefits of electronically filing of income tax returns;

                          l. The imminent and certain impending injury flowing from potential fraud and

                             identity theft posed by their PII being placed in the hands of criminals;

                          m. The continued risk to their PII, which remains in the possession of Defendant and

                             is subject to further breaches so long as Defendant fails to undertake appropriate

                             measures to protect the PII in its possession; and

                          n. Current and future costs in terms of time, effort and money that will be expended

                             to prevent, detect, contest, remediate and repair the impact of the Data Disclosure

                             for the remainder of the lives of Plaintiffs and Class Members.

                G. Defendant’s Conduct Violates HIPAA and Industry Standard Practices

                    72.      Title II of HIPAA contains what are known as the Administrative Simplification

             provisions. 42 U.S.C. §§ 1301, et seq. These provisions require, among other things, that the

             Department of Health and Human Services (“HHS”) create rules to streamline the standards for

             handling PII like the data Defendant left unguarded. The HHS has subsequently promulgated five

             rules under authority of the Administrative Simplification provisions of HIPAA.

                    73.      Defendant’s Data Disclosure resulted from a combination of insufficiencies that

             indicate Defendant failed to comply with safeguards mandated by HIPAA regulations and industry

             standards. First, it can be inferred from Defendant’s Data Disclosure that Defendant either failed

             to implement, or inadequately implemented, information security policies or procedures in place

             to protect Plaintiffs’ and Class Members’ PII.

                    74.      In addition, Defendant’s Data Disclosure could have been prevented if Defendant

             implemented HIPAA mandated, industry standard policies and procedures for securely disposing

             of PII when it was no longer necessary and/or had honored its obligations to its patients.

                                                              17


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 17
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 18 of 54 PageID 28




                    75.      Defendant’s security failures also include, but are not limited to:

                          a. Failing to maintain an adequate data security system to prevent data loss;

                          b. Failing to mitigate the risks of a data breach and loss of data;

                          c. Failing to ensure the confidentiality and integrity of electronic protected health

                             information Defendant create, receive, maintain, and transmit in violation of 45

                             CFR 164.306(a)(1);

                          d. Failing to implement technical policies and procedures for electronic information

                             systems that maintain electronic protected health information to allow access only

                             to those persons or software programs that have been granted access rights in

                             violation of 45 CFR 164.312(a)(1);

                          e. Failing to implement policies and procedures to prevent, detect, contain, and correct

                             security violations in violation of 45 CFR 164.308(a)(1);

                          f. Failing to identify and respond to suspected or known security incidents; mitigate,

                             to the extent practicable, harmful effects of security incidents that are known to the

                             covered entity in violation of 45 CFR 164.308(a)(6)(ii);

                          g. Failing to protect against any reasonably-anticipated threats or hazards to the

                             security or integrity of electronic protected health information in violation of 45

                             CFR 164.306(a)(2);

                          h. Failing to protect against any reasonably-anticipated uses or disclosures of

                             electronic protected health information that are not permitted under the privacy

                             rules regarding individually identifiable health information in violation of 45 CFR

                             164.306(a)(3);

                          i. Failing to ensure compliance with HIPAA security standard rules by Defendant’s

                                                               18


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 18
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 19 of 54 PageID 29




                             workforce in violation of 45 CFR 164.306(a)(94);

                          j. Impermissibly and improperly using and disclosing protected health information

                             that is and remains accessible to unauthorized persons in violation of 45 CFR

                             164.502, et seq.

                    76.      Because Defendant has failed to comply with industry standards, while monetary

             relief may cure some of Plaintiffs’ and Class Members’ injuries, injunctive relief is necessary to

             ensure Defendant’s approach to information security is adequate and appropriate. Defendant still

             maintains the protected health information and other PII of Plaintiffs and Class Members; and

             without the supervision of the Court via injunctive relief, Plaintiffs’ and Class Members’ protected

             health information and other PII remains at risk of subsequent data disclosures.

                                            CLASS ACTION ALLEGATIONS

                    77.      Plaintiffs bring this suit as a class action on behalf of themselves and on behalf of

             all others similarly situated pursuant to Rule 1.220(b)(2) and (b)(3) ) of the Florida Rules of Civil

             Procedure.

                    78.      The Class that Plaintiffs seek to represent is defined as follows:

                             All individuals in the United States who are current or former
                             patients or customers of Defendant, whose PII was exposed and
                             accessed, and who suffered injury or harm resulting from the
                             dissemination of their PII.

                    79.      Excluded from the Class are the officers, directors, and legal representatives of

             Defendant, and the judges and court personnel in this case and any members of their immediate

             families.

                    80.      Numerosity. Florida Rule of Civil Procedure 1.220(a)(1). The Class Members are

             so numerous that joinder of all Members is impractical. While the exact number of Class Members


                                                              19


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 19
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 20 of 54 PageID 30




             is unknown to Plaintiffs at this time, based on information and belief, it is estimated to be at or

             above 100,000. The exact number is generally ascertainable by appropriate discovery as Defendant

             has knowledge of the customers/patients whose PII was disclosed by way of, at the very least, the

             list of individuals to whom Defendant sent the Notification Letters.

                    81.       Commonality. Florida Rule of Civil Procedure 1.220(a)(2) and (b)(3). There are

             questions of law and fact common to the Class, which predominate over any questions affecting

             only individual Class Members. These common questions of law and fact include, without

             limitation:

                           a. Whether and to what extent Defendant had a duty to protect the PII of Class

                              Members;

                           b. Whether Defendant was negligent in collecting and storing Plaintiffs’ and Class

                              Members’ PII;

                           c. Whether Defendant had duties not to disclose the PII of Class Members to

                              unauthorized third parties;

                           d. Whether Defendant took reasonable steps and measures to safeguard Plaintiffs’ and

                              Class Members’ PII;

                           e. Whether Defendant failed to adequately safeguard the PII of Class Members;

                           f. Whether Defendant breached its duties to exercise reasonable care in handling

                              Plaintiffs’ and Class Members’ PII by storing that information on computers and

                              hard drives in the manner alleged herein, including failing to comply with industry

                              standards;

                           g. Whether Defendant failed to implement and maintain reasonable security

                              procedures and practices appropriate to the nature and scope of the information

                                                              20


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 20
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 21 of 54 PageID 31




                             compromised in the Data Disclosure;

                          h. Whether implied or express contracts existed between Defendant, on the one hand,

                             and Plaintiffs and Class Members on the other;

                          i. Whether Defendant had respective duties not to use the PII of Class Members for

                             non-business purposes;

                          j. Whether Defendant adequately, promptly, and accurately informed Plaintiffs and

                             Class Members that their PII had been compromised;

                          k. Whether Defendant engaged in unfair, unlawful, or deceptive practices by failing

                             to safeguard the PII of Class Members;

                          l. Whether Plaintiffs and Class Members are entitled to actual, damages, statutory

                             damages, and/or punitive damages as a result of Defendant’s wrongful conduct;

                          o. Whether Plaintiffs and Class Members are entitled to restitution as a result of

                             Defendant’s wrongful conduct;

                          p. Whether Plaintiffs and Class Members are entitled to injunctive relief to redress the

                             imminent and currently ongoing harm faced as a result of the Data Disclosure; and

                          q. Whether Plaintiffs and Class Members are entitled to identity theft protection for

                             their respective lifetimes.

                    82.      Typicality. Florida Rule of Civil Procedure 1.220(a)(3). Plaintiffs’ claims are

             typical of those of other Class Members because Plaintiffs’ PII, like that of every other Class

             Member, was disclosed by Defendant. Plaintiffs’ claims are typical of those of the other Class

             Members because, inter alia, all Members of the Class were injured through the common

             misconduct of Defendant. Plaintiffs are advancing the same claims and legal theories on behalf of

             themselves and all other Class Members, and there are no defenses that are unique to Plaintiffs.

                                                               21


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 21
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 22 of 54 PageID 32




             The claims of Plaintiffs and those of Class Members arise from the same operative facts and are

             based on the same legal theories.

                    83.     Policies Generally Applicable to the Class. This class action is also appropriate for

             certification because Defendant has acted or refused to act on grounds generally applicable to the

             Class, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards

             of conduct toward the Class Members, and making final injunctive relief appropriate with respect

             to the Class as a whole. Defendant’s policies challenged herein apply to and affect Class Members

             uniformly and Plaintiffs’ challenge of these policies hinges on Defendant’s conduct with respect

             to the Class as a whole, not on facts or law applicable only to Plaintiffs.

                    84.     Adequacy of Representation. Florida Rule of Civil Procedure 1.220(a)(4). Plaintiffs

             will fairly and adequately represent and protect the interests of the Class in that they have no

             disabling conflicts of interest that would be antagonistic to those of the other Members of the Class.

             Plaintiffs seeks no relief that is antagonistic or adverse to the Members of the Class and the

             infringement of the rights and the damages they have suffered are typical of other Class Members.

             Plaintiffs have retained counsel experienced in complex consumer class action litigation and in

             particular privacy class litigation, and Plaintiffs intend to prosecute this action vigorously.

                    85.     Superiority of Class Action. Florida Rule of Civil Procedure 1.220(b)(3). The class

             litigation is an appropriate method for fair and efficient adjudication of the claims involved. Class

             action treatment is superior to all other available methods for the fair and efficient adjudication of

             the controversy alleged herein; it will permit a large number of class members to prosecute their

             common claims in a single forum simultaneously, efficiently, and without the unnecessary

             duplication of evidence, effort, and expense that hundreds of individual actions would require.

             Class action treatment will permit the adjudication of relatively modest claims by certain class

                                                               22


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 22
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 23 of 54 PageID 33




             members, who could not individually afford to litigate a complex claim against large corporations,

             like Defendant. Further, even for those class members who could afford to litigate such a claim, it

             would still be economically impractical and impose a burden on the courts.

                     86.     The nature of this action and the nature of laws available to Plaintiffs and the Class

             make the use of the class action device a particularly efficient and appropriate procedure to afford

             relief to Plaintiffs and the Class for the wrongs alleged because Defendant would necessarily gain

             an unconscionable advantage since Defendant would be able to exploit and overwhelm the limited

             resources of each individual Class Member with superior financial and legal resources; the costs

             of individual suits could unreasonably consume the amounts that would be recovered; proof of a

             common course of conduct to which Plaintiffs were exposed is representative of that experienced

             by the Class and will establish the right of each Class Member to recover on the cause of action

             alleged; and individual actions would create a risk of inconsistent results and would be unnecessary

             and duplicative of this litigation.

                     87.     The litigation of the claims brought herein is manageable. Defendant’s uniform

             conduct, the consistent provisions of the relevant laws, and the ascertainable identities of Class

             Members demonstrates that there would be no significant manageability problems with

             prosecuting this lawsuit as a class action.

                     88.     Adequate notice can be given to Class Members directly using information

             maintained in Defendant’s records.

                     89.     Unless a Class-wide injunction is issued, Defendant may continue in its failure to

             properly secure the PII of Class Members, Defendant may continue to refuse to provide proper

             notification to Class Members regarding the Data Disclosure, and Defendant may continue to act

             unlawfully as set forth in this Complaint.

                                                              23


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 23
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 24 of 54 PageID 34




                       90.   Further, Defendant has acted or refused to act on grounds generally applicable to

             the Class and, accordingly, final injunctive or corresponding declaratory relief with regard to the

             Class Members as a whole is appropriate under the Florida Rules of Civil Procedure.

                                               FIRST CAUSE OF ACTION
                                                       Negligence
                                                 (On Behalf of the Class)
                       91.   Plaintiffs restate and reallege paragraphs 1 through 90 above as if fully set forth

             herein.

                       92.   As a condition of their utilizing the services of Defendant, patients were obligated

             to provide Defendant with certain PII, including their date of birth, mailing addresses, Social

             Security numbers, personal medical information, and protected health information.

                       93.   Plaintiffs and the Class Members entrusted their PII to Defendant on the premise

             and with the understanding that Defendant would safeguard their information, use their PII for

             business purposes only, and/or not disclose their PII to unauthorized third parties.

                       94.   Defendant has full knowledge of the sensitivity of the PII and the types of harm

             that Plaintiffs and Class Members could and would suffer if the PII were wrongfully disclosed.

                       95.   Defendant knew or reasonably should have known that the failure to exercise due

             care in the collecting, storing, and using of customers/patients’ PII involved an unreasonable risk

             of harm to Plaintiffs and Class Members, even if the harm occurred through the criminal acts of a

             third party.

                       96.   Defendant had a duty to exercise reasonable care in safeguarding, securing, and

             protecting such information from being compromised, lost, stolen, misused, and/or disclosed to

             unauthorized parties. This duty includes, among other things, designing, maintaining, and testing

             Defendant’s security protocols to ensure that Plaintiffs’ and Class Members’ information in

                                                              24


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 24
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 25 of 54 PageID 35




             Defendant’s possession was adequately secured and protected, and that employees tasked with

             maintaining such information were adequately trained on security measures regarding the security

             of patients’ personal and medical information.

                    97.     Defendant also had a duty to have procedures in place to detect and prevent the

             improper access and misuse of Plaintiffs’ and Class Members’ PII.

                    98.     A breach of security, unauthorized access, and resulting injury to Plaintiffs and the

             Class Members was reasonably foreseeable, particularly in light of the growing amount of data

             breaches for health care providers and other industries.

                    99.     Plaintiffs and Class Members were the foreseeable and probable victims of any

             inadequate security practices and procedures. Defendant knew or should have known of the

             inherent risks in collecting and storing the PII of Plaintiffs and the Class, the critical importance

             of providing adequate security of that PII, and that it had inadequate employee training and

             education and IT security protocols in place to secure the PII of Plaintiffs and the Class.

                    100.    Defendant’s own conduct created a foreseeable risk of harm to Plaintiffs and Class

             Members. Defendant’s misconduct included, but was not limited to, its failure to take the steps

             and opportunities to prevent the Data Disclosure as set forth herein. Defendant’s misconduct also

             included its decisions not to comply with industry standards for the safekeeping and unauthorized

             disclosure of the PII of Plaintiffs and Class Members.

                    101.    Plaintiffs and the Class Members had no ability to protect their PII that was in

             Defendant’s possession.

                    102.    Defendant was in a position to protect against the harm suffered by Plaintiffs and

             Class Members as a result of the Data Disclosure.

                    103.    Defendant had and continues to have a duty to adequately disclose that the PII of

                                                              25


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 25
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 26 of 54 PageID 36




             Plaintiffs and Class Members within Defendant’s possession might have been compromised, how

             it was compromised, and precisely the types of information that were compromised and when.

             Such notice was necessary to allow Plaintiffs and the Class Members to take steps to prevent,

             mitigate, and repair any identity theft and the fraudulent use of their PII by third parties.

                    104.    Defendant had a duty to employ proper procedures to prevent the unauthorized

             dissemination of the PII of Plaintiffs and Class Members.

                    105.    Defendant has admitted that the PII of Plaintiffs and Class Members was

             wrongfully disclosed to unauthorized third persons as a result of the Data Disclosure.

                    106.    Defendant, through its actions and/or omissions, unlawfully breached Defendant’s

             duties to Plaintiffs and Class Members by failing to implement industry protocols and exercise

             reasonable care in protecting and safeguarding the PII of Plaintiffs and Class Members during the

             time the PII was within Defendant’s possession or control.

                    107.    Defendant improperly and inadequately safeguarded the PII of Plaintiffs and Class

             Members in deviation of standard industry rules, regulations, and practices at the time of the Data

             Disclosure.

                    108.    Defendant failed to heed industry warnings and alerts to provide adequate

             safeguards to protect customers/patients’ PII in the face of increased risk of theft.

                    109.    Defendant, through its actions and/or omissions, unlawfully breached its duty to

             Plaintiffs and Class Members by failing to have appropriate procedures in place to detect and

             prevent dissemination of its customers/patients’ PII.

                    110.    Defendant, through its actions and/or omissions, unlawfully breached its duty to

             adequately and timely disclose to Plaintiffs and Class Members the existence and scope of the Data

             Disclosure.

                                                               26


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 26
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 27 of 54 PageID 37




                    111.    But for Defendant’s wrongful and negligent breach of duties owed to Plaintiffs and

             Class Members, the PII of Plaintiffs and Class Members would not have been compromised.

                    112.    There is a close causal connection between Defendant’s failure to implement

             security measures to protect the PII of current and former patients and the harm suffered or risk of

             imminent harm suffered by Plaintiffs and the Class. Plaintiffs’ and Class Members’ PII was stolen

             and accessed as the proximate result of Defendant’s failure to exercise reasonable care in

             safeguarding such PII by adopting, implementing, and maintaining appropriate security measures.

                    113.    As a direct and proximate result of Defendant’s negligence, Plaintiffs and Class

             Members have suffered and will suffer injury, including but not limited to: (i) actual identity theft;

             (ii) the loss of the opportunity how their PII is used; (iii) the compromise, publication, and/or theft

             of their PII; (iv) out-of-pocket expenses associated with the prevention, detection, and recovery

             from identity theft, tax fraud, and/or unauthorized use of their PII; (v) lost opportunity costs

             associated with effort expended and the loss of productivity addressing and attempting to mitigate

             the actual and future consequences of the Data Disclosure, including but not limited to efforts spent

             researching how to prevent, detect, contest, and recover from tax fraud and identity theft; (vi) costs

             associated with placing freezes on credit reports; (vii) the continued risk to their PII, which remain

             in Defendant’s possession and is subject to further unauthorized disclosures so long as Defendant

             fails to undertake appropriate and adequate measures to protect the PII of customers/patients and

             former customers/patients in its continued possession; (viii) future costs in terms of time, effort,

             and money that will be expended to prevent, detect, contest, and repair the impact of the PII

             compromised as a result of the Data Disclosure for the remainder of the lives of Plaintiffs and

             Class Members; and (ix) the diminished value of Defendant’s goods and services Plaintiffs and

             Class Members received.

                                                               27


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 27
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 28 of 54 PageID 38




                        114.   As a direct and proximate result of Defendant’s negligence, Plaintiffs and Class

             Members have suffered and will continue to suffer other forms of injury and/or harm, including,

             but not limited to, anxiety, emotional distress, loss of privacy, and other economic and non-

             economic losses.

                                               SECOND CAUSE OF ACTION
                                                    Invasion of Privacy
                                                  (On Behalf of the Class)

                        115.   Plaintiffs restate and reallege paragraphs 1 through 90 above as if fully set forth

             herein.

                        116.   Plaintiffs and Class Members had a legitimate expectation of privacy to their PII

             and were entitled to the protection of this information against disclosure to unauthorized third

             parties.

                        117.   Defendant owed a duty to its customers/patients, including Plaintiffs and Class

             Members, to keep their PII contained as a part thereof, confidential.

                        118.   Defendant failed to protect and released to unknown and unauthorized third parties

             the PII of Plaintiffs and Class Members.

                        119.   Defendant allowed unauthorized and unknown third parties unfettered access to and

             examination of the PII of Plaintiffs and Class Members, by way of Defendant’s failure to protect

             the PII from unauthorized disclosure.

                        120.   The unauthorized release to, custody of, and examination by unauthorized third

             parties of the PII of Plaintiffs and Class Members, especially where the information includes Social

             Security numbers and dates of birth, is highly offensive to a reasonable person.

                        121.   The intrusion was into a place or thing, which was private and is entitled to be

             private. Plaintiffs and Class Members disclosed their PII to Defendant as part of their use of

                                                               28


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 28
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 29 of 54 PageID 39




             Defendant’s services, but privately with an intention that the PII would be kept confidential and

             would be protected from unauthorized disclosure. Plaintiffs and Class Members were reasonable

             in their belief that such information would be kept private and would not be disclosed without their

             authorization.

                       122.   The Data Disclosure at the hands of Defendant constitutes an intentional

             interference with Plaintiffs’ and Class Members’ interest in solitude or seclusion, either as to their

             persons or as to their private affairs or concerns, of a kind that would be highly offensive to a

             reasonable person.

                       123.   As a proximate result of the above acts and omissions of Defendant, the PII of

             Plaintiffs and Class Members was disclosed to and used by third parties without authorization,

             causing Plaintiffs and Class Members to suffer damages.

                       124.   Unless and until enjoined and restrained by order of this Court, Defendant’s

             wrongful conduct will continue to cause great and irreparable injury to Plaintiffs and Class

             Members in that the PII maintained by Defendant can be viewed, distributed, and used by

             unauthorized persons. Plaintiffs and Class Members have no adequate remedy at law for the

             injuries in that a judgment for monetary damages will not end the invasion of privacy for Plaintiffs

             and the Class.

                                               THIRD CAUSE OF ACTION
                                                Breach of Implied Contract
                                                 (On Behalf of the Class)

                       125.   Plaintiffs restate and reallege paragraphs 1 through 90 above as if fully set forth

             herein.

                       126.   Plaintiffs and Class Members were required to provide their PII, including names,

             addresses, Social Security numbers, dates of birth, medical condition(s) and other personal

                                                              29


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 29
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 30 of 54 PageID 40




             information, to Defendant as a condition of their use of Defendant’s services.

                    127.    Plaintiffs and Class Members paid money to Defendant in exchange for goods and

             services, as well as Defendant’s promises to protect their protected health information and other

             PII from unauthorized disclosure.

                    128.    In its written Privacy Policy, Defendant expressly promised Plaintiffs and Class

             Members that Defendant would only disclose protected health information and other PII under

             certain circumstances, none of which relate to the Data Disclosure.

                    129.    Defendant promised to comply with HIPAA standards and to make sure that

             Plaintiffs’ and Class Members’ protected health information and other PII would remain protected.

                    130.    Implicit in the agreement between the Defendant’s patients, including Plaintiffs and

             Class Members, to provide protected health information and other PII, and Defendant’s acceptance

             of such protected health information and other PII, was Defendant’s obligation to use the PII of its

             patients for business purposes only, take reasonable steps to secure and safeguard that protected

             health information and other PII, and not make unauthorized disclosures of the protected health

             information and other PII to unauthorized third parties.

                    131.    Further, implicit in the agreement, Defendant was obligated to provide Plaintiffs

             and Class Members with prompt and sufficient notice of any and all unauthorized access and/or

             theft of their protected health information and other PII.

                    132.    Without such implied contracts, Plaintiffs and Class Members would not have

             provided their protected health information and other PII to Defendant.

                    133.    Defendant had an implied duty to reasonably safeguard and protect the PII of

             Plaintiffs and Class Members from unauthorized disclosure or uses.

                    134.    Additionally, Defendant implicitly promised to retain this PII only under conditions

                                                              30


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 30
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 31 of 54 PageID 41




             that kept such information secure and confidential.

                    135.      Plaintiffs and Class Members fully performed their obligations under the implied

             contract with Defendant; however, Defendant did not.

                    136.      Defendant breached the implied contracts with Plaintiffs and Class Members by

             failing to reasonably safeguard and protect Plaintiffs and Class Members’ PII, which was

             compromised as a result of the Data Disclosure.

                    137.      Defendant further breached the implied contracts with Plaintiffs and Class

             Members by failing to comply with its promise to abide by HIPAA.

                    138.      Defendant further breached the implied contracts with Plaintiffs and Class

             Members by failing to ensure the confidentiality and integrity of electronic protected health

             information Defendant created, received, maintained, and transmitted in violation of 45 CFR

             164.306(a)(1).

                    139.      Defendant further breached the implied contracts with Plaintiffs and Class

             Members by failing to implement technical policies and procedures for electronic information

             systems that maintain electronic protected health information to allow access only to those persons

             or software programs that have been granted access rights in violation of 45 CFR 164.312(a)(1).

                    140.      Defendant further breached the implied contracts with Plaintiffs and Class

             Members by failing to implement policies and procedures to prevent, detect, contain, and correct

             security violations in violation of 45 CFR 164.308(a)(1).

                    141.      Defendant further breached the implied contracts with Plaintiffs and Class

             Members by failing to identify and respond to suspected or known security incidents; mitigate, to

             the extent practicable, harmful effects of security incidents that are known to the covered entity in

             violation of 45 CFR 164.308(a)(6)(ii).

                                                              31


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 31
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 32 of 54 PageID 42




                    142.    Defendant further breached the implied contracts with Plaintiffs and Class

             Members by failing to protect against any reasonably anticipated threats or hazards to the security

             or integrity of electronic protected health information in violation of 45 CFR 164.306(a)(2).

                    143.    Defendant further breached the implied contracts with Plaintiffs and Class

             Members by failing to protect against any reasonably anticipated uses or disclosures of electronic

             protected health information that are not permitted under the privacy rules regarding individually

             identifiable health information in violation of 45 CFR 164.306(a)(3).

                    144.    Defendant further breached the implied contracts with Plaintiffs and Class

             Members by failing to ensure compliance with the HIPAA security standard rules by its workforce

             violations in violation of 45 CFR 164.306(a)(94).

                    145.    Defendant further breached the implied contracts with Plaintiffs and Class

             Members by impermissibly and improperly using and disclosing protected health information that

             is and remains accessible to unauthorized persons in violation of 45 CFR 164.502, et seq.

                    146.    Defendant further breached the implied contracts with Plaintiffs and Class

             Members by failing to design, implement, and enforce policies and procedures establishing

             physical administrative safeguards to reasonably safeguard protected health information, in

             compliance with 45 CFR 164.530(c).

                    147.    Defendant further breached the implied contracts with Plaintiffs and Class

             Members by otherwise failing to safeguard Plaintiffs’ and Class Members’ PII.

                    148.    Defendant’s failures to meet these promises constitute breaches of the implied

             contracts.

                    149.    Because Defendant allowed unauthorized access to Plaintiffs’ and Class Members’

             PII and failed to safeguard the PII, Defendant breached its contracts with Plaintiffs and Class

                                                             32


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 32
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 33 of 54 PageID 43




             Members.

                     150.    A meeting of the minds occurred, as Plaintiffs and Class Members agreed, inter

             alia, to provide accurate and complete PII and to pay Defendant in exchange for Defendant’s

             agreement to, inter alia, protect their PII.

                     151.    Defendant breached its contracts by not meeting the minimum level of protection

             of Plaintiffs’ and Class Members’ protected health information and other PII, because Defendant

             did not prevent against the breach of at least 100,000, and potentially exceeding 150,000,

             customer/patients’ PII.

                     152.    Furthermore, the failure to meet its confidentiality and privacy obligations resulted

             in Defendant providing goods and services to Plaintiffs and Class Members that were of a

             diminished value.

                     153.    As a direct and proximate result of Defendant’s breach of its implied contracts with

             Plaintiffs and Class Members, Plaintiffs and Class Members have suffered and will suffer injury,

             including but not limited to: (i) actual identity theft; (ii) the loss of the opportunity how their PII

             is used; (iii) the compromise, publication, and/or theft of their PII; (iv) out-of-pocket expenses

             associated with the prevention, detection, and recovery from identity theft, tax fraud, and/or

             unauthorized use of their PII; (v) lost opportunity costs associated with effort expended and the

             loss of productivity addressing and attempting to mitigate the actual and future consequences of

             the Data Disclosure, including but not limited to efforts spent researching how to prevent, detect,

             contest, and recover from tax fraud and identity theft; (vi) costs associated with placing freezes on

             credit reports; (vii) the continued risk to their PII, which remain in Defendant’s possession and is

             subject to further unauthorized disclosures so long as Defendant fails to undertake appropriate and

             adequate measures to protect the PII of customers/patients and former customers/patients in its

                                                               33


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 33
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 34 of 54 PageID 44




             continued possession; (viii) future costs in terms of time, effort, and money that will be expended

             to prevent, detect, contest, and repair the impact of the PII compromised as a result of the Data

             Disclosure for the remainder of the lives of Plaintiffs and Class Members; and (ix) the diminished

             value of Defendant’s goods and services they received.

                       154.   As a direct and proximate result of Defendant’s breach of its implied contracts with

             Plaintiffs and Class Members, Plaintiffs and Class Members have suffered and will continue to

             suffer other forms of injury and/or harm, including, but not limited to, anxiety, emotional distress,

             loss of privacy, and other economic and non-economic losses.

                                              FOURTH CAUSE OF ACTION
                                                   Negligence Per Se
                                                 (On Behalf of the Class)

                       155.   Plaintiffs restate and reallege paragraphs 1 through 90 above as if fully set forth

             herein.

                       156.   Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting commerce,”

             including, as interpreted and enforced by the FTC, the unfair act or practice by businesses, such as

             Defendant’s, of failing to use reasonable measures to protect PII. The FTC publications and orders

             described above also form part of the basis of Defendant’s duty in this regard.

                       157.   Defendant violated Section 5 of the FTC Act by failing to use reasonable measures

             to protect PII and not complying with applicable industry standards described herein. Defendant’s

             conduct was particularly unreasonable given the nature and amount of PII it obtained and stored,

             and the foreseeable consequences of a Data Disclosure for companies of Defendant’s magnitude,

             including, specifically, the immense damages that would result to Plaintiffs and Class Members.

                       158.   Defendant’s violations of Section 5 of the FTC Act constitute negligence per se.

                       159.   Plaintiffs and Class Members are within the class of persons that the FTC Act was

                                                               34


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 34
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 35 of 54 PageID 45




             intended to protect.

                     160.     The harm that occurred as a result of the Data Disclosure is the type of harm the

             FTC Act was intended to guard against. The FTC has pursued enforcement actions against

             businesses, which, as a result of their failure to employ reasonable data security measures and

             avoid unfair and deceptive practices, caused the same harm as that suffered by Plaintiffs and the

             Class Members.

                     161.     As a direct and proximate result of Defendant’s negligence per se, Plaintiffs and

             Class Members have suffered and will suffer injury, including but not limited to: (i) actual identity

             theft; (ii) the loss of the opportunity how their PII is used; (iii) the compromise, publication, and/or

             theft of their PII; (iv) out-of-pocket expenses associated with the prevention, detection, and

             recovery from identity theft, tax fraud, and/or unauthorized use of their PII; (v) lost opportunity

             costs associated with effort expended and the loss of productivity addressing and attempting to

             mitigate the actual and future consequences of the Data Disclosure, including but not limited to

             efforts spent researching how to prevent, detect, contest, and recover from tax fraud and identity

             theft; (vi) costs associated with placing freezes on credit reports; (vii) the continued risk to their

             PII, which remain in Defendant’s possession and is subject to further unauthorized disclosures so

             long as Defendant fails to undertake appropriate and adequate measures to protect the PII of

             customers/patients and former customers/patients in its continued possession; (viii) future costs in

             terms of time, effort, and money that will be expended to prevent, detect, contest, and repair the

             impact of the PII compromised as a result of the Data Disclosure for the remainder of the lives of

             Plaintiffs and Class Members; and (ix) the diminished value of Defendant’s goods and services

             they received.

                     162.     As a direct and proximate result of Defendant’s negligence per se, Plaintiffs and

                                                               35


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 35
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 36 of 54 PageID 46




             Class Members have suffered and will continue to suffer other forms of injury and/or harm,

             including, but not limited to, anxiety, emotional distress, loss of privacy, and other economic and

             non-economic losses.

                                                FIFTH CAUSE OF ACTION
                                                    Unjust Enrichment
                                                  (On Behalf of the Class)

                       163.   Plaintiffs restate and reallege paragraphs 1 through 90 above as if fully set forth

             herein.

                       164.   Plaintiffs and Class Members conferred a monetary benefit on Defendant.

             Specifically, they purchased goods and services from Defendant and provided Defendant with

             their PII. In exchange, Plaintiffs and Class Members should have received from Defendant the

             goods and services that were the subject of the transaction and should have been entitled to have

             Defendant protect their PII with adequate data security.

                       165.   Defendant knew that Plaintiffs and Class Members conferred a benefit on

             Defendant and accepted and have accepted or retained that benefit. Defendant profited from the

             purchases and used the PII of Plaintiffs and Class Members for business purposes.

                       166.   The amounts Plaintiffs and Class Members paid for Defendant’s goods and services

             were used, in part, to pay for the administrative costs of data management and security.

                       167.   Under the principles of equity and good conscience, Defendant should not be

             permitted to retain the money belonging to Plaintiffs and Class Members, because Defendant failed

             to implement the data management and security measures that are mandated by industry standards.

                       168.   Defendant failed to secure the PII of Plaintiffs and Class Members and, therefore,

             did not provide full compensation for the benefit Plaintiffs and Class Members provided.

                       169.   Defendant acquired the PII through inequitable means in that Defendant failed to

                                                              36


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 36
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 37 of 54 PageID 47




             disclose the inadequate security practices previously alleged.

                    170.    If Plaintiffs and Class Members knew that Defendant would not secure their PII

             using adequate security, they would not have made used the services of Defendant.

                    171.    Plaintiffs and Class Members have no adequate remedy at law.

                    172.    As a direct and proximate result of Defendant’s conduct, Plaintiffs and Class

             Members have suffered and will suffer injury, including but not limited to: (i) actual identity theft;

             (ii) the loss of the opportunity how their PII is used; (iii) the compromise, publication, and/or theft

             of their PII; (iv) out-of-pocket expenses associated with the prevention, detection, and recovery

             from identity theft, tax fraud, and/or unauthorized use of their PII; (v) lost opportunity costs

             associated with effort expended and the loss of productivity addressing and attempting to mitigate

             the actual and future consequences of the Data Disclosure, including but not limited to efforts spent

             researching how to prevent, detect, contest, and recover from tax fraud and identity theft; (vi) costs

             associated with placing freezes on credit reports; (vii) the continued risk to their PII, which remain

             in Defendant’s possession and is subject to further unauthorized disclosures so long as Defendant

             fails to undertake appropriate and adequate measures to protect the PII of customers/patients and

             former customers/patients in its continued possession; (viii) future costs in terms of time, effort,

             and money that will be expended to prevent, detect, contest, and repair the impact of the PII

             compromised as a result of the Data Disclosure for the remainder of the lives of Plaintiffs and

             Class Members; and (ix) the diminished value of Defendant’s goods and services they received.

                    173.    As a direct and proximate result of Defendant’s conduct, Plaintiffs and Class

             Members have suffered and will continue to suffer other forms of injury and/or harm, including,

             but not limited to, anxiety, emotional distress, loss of privacy, and other economic and non-

             economic losses.

                                                               37


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 37
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 38 of 54 PageID 48




                       174.   Defendant should be compelled to disgorge into a common fund or constructive

             trust, for the benefit of Plaintiffs and Class Members, proceeds that Defendant unjustly received

             from them. In the alternative, Defendant should be compelled to refund the amounts that Plaintiffs

             and Class Members overpaid for Defendant’s goods and services.

                                                SIXTH CAUSE OF ACTION
                                                  Breach of Fiduciary Duty
                                                   (On Behalf of the Class)

                       175.   Plaintiffs restate and reallege paragraphs 1 through 90 above as if fully set forth

             herein.

                       176.   In light of the special relationship between Defendant and its customers/patients,

             whereby Defendant became a guardian of Plaintiffs’ and Class Members’ highly sensitive,

             confidential, personal, financial information, and other PII, Defendant was a fiduciary, created by

             its undertaking and guardianship of the PII, to act primarily for the benefit of its customers/patients,

             including Plaintiffs and Class Members, for: 1) the safeguarding of Plaintiffs’ and Class Members’

             PII; 2) timely notify Plaintiffs and Class Members of a data breach or disclosure; and 3) maintain

             complete and accurate records of what and where Defendant’s customers/patients’ information

             was and is stored.

                       177.   Defendant had a fiduciary duty to act for the benefit of Plaintiffs and Class

             Members upon matters within the scope of its customers/patients’ relationship, in particular to

             keep secure the PII of its customers/patients.

                       178.   Defendant breached its fiduciary duties to Plaintiffs and Class Members by failing

             to diligently investigate the Data Disclosure to determine the number of Members affected in a

             reasonable and practicable period of time.

                       179.   Defendant breached its fiduciary duties to Plaintiffs and Class Members by failing

                                                               38


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 38
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 39 of 54 PageID 49




             to protect Plaintiffs’ and Class Members’ protected health information and other PII.

                    180.    Defendant breached its fiduciary duties to Plaintiffs and Class Members by failing

             to timely notify and/or warn Plaintiffs and Class Members of the Data Disclosure.

                    181.    Defendant breached its fiduciary duties to Plaintiffs and Class Members by failing

             to ensure the confidentiality and integrity of electronic protected health information Defendant

             created, received, maintained, and transmitted, in violation of 45 CFR 164.306(a)(1).

                    182.    Defendant breached its fiduciary duties to Plaintiffs and Class Members by failing

             to implement technical policies and procedures for electronic information systems that maintain

             electronic protected health information to allow access only to those persons or software programs

             that have been granted access rights in violation of 45 CFR 164.312(a)(1).

                    183.    Defendant breached its fiduciary duties to Plaintiffs and Class Members by failing

             to implement policies and procedures to prevent, detect, contain, and correct security violations,

             in violation of 45 CFR 164.308(a)(1).

                    184.    Defendant breached its fiduciary duties to Plaintiffs and Class Members by failing

             to identify and respond to suspected or known security incidents; mitigate, to the extent

             practicable, harmful effects of security incidents that are known to the covered entity in violation

             of 45 CFR 164.308(a)(6)(ii).

                    185.    Defendant breached its fiduciary duties to Plaintiffs and Class Members by failing

             to protect against any reasonably-anticipated threats or hazards to the security or integrity of

             electronic protected health information in violation of 45 CFR 164.306(a)(2).

                    186.    Defendant breached its fiduciary duties to Plaintiffs and Class Members by failing

             to protect against any reasonably-anticipated uses or disclosures of electronic protected health

             information that are not permitted under the privacy rules regarding individually identifiable health

                                                              39


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 39
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 40 of 54 PageID 50




             information in violation of 45 CFR 164.306(a)(3).

                    187.    Defendant breached its fiduciary duties to Plaintiffs and Class Members by failing

             to ensure compliance with the HIPAA security standard rules by its workforce in violation of 45

             CFR 164.306(a)(94).

                    188.    Defendant breached its fiduciary duties to Plaintiffs and Class Members by

             impermissibly and improperly using and disclosing protected health information that is and

             remains accessible to unauthorized persons in violation of 45 CFR 164.502, et seq.

                    189.    Defendant breached its fiduciary duties to Plaintiffs and Class Members by

             otherwise failing to safeguard Plaintiffs’ and Class Members’ PII.

                    190.    As a direct and proximate result of Defendant’s breaches of its fiduciary duties,

             Plaintiffs and Class Members have suffered and will suffer injury, including but not limited to: (i)

             actual identity theft; (ii) the loss of the opportunity how their PII is used; (iii) the compromise,

             publication, and/or theft of their PII; (iv) out-of-pocket expenses associated with the prevention,

             detection, and recovery from identity theft, tax fraud, and/or unauthorized use of their PII; (v) lost

             opportunity costs associated with effort expended and the loss of productivity addressing and

             attempting to mitigate the actual and future consequences of the Data Disclosure, including but

             not limited to efforts spent researching how to prevent, detect, contest, and recover from tax fraud

             and identity theft; (vi) costs associated with placing freezes on credit reports; (vii) the continued

             risk to their PII, which remain in Defendant’s possession and is subject to further unauthorized

             disclosures so long as Defendant fails to undertake appropriate and adequate measures to protect

             the PII of customers/patients and former customers/patients in its continued possession; (viii)

             future costs in terms of time, effort, and money that will be expended to prevent, detect, contest,

             and repair the impact of the PII compromised as a result of the Data Disclosure for the remainder

                                                              40


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 40
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 41 of 54 PageID 51




             of the lives of Plaintiffs and Class members; and (ix) the diminished value of Defendant’s goods

             and services they received.

                       191.   As a direct and proximate result of Defendant’s breaches of its fiduciary duties,

             Plaintiffs and Class Members have suffered and will continue to suffer other forms of injury and/or

             harm, including, but not limited to, anxiety, emotional distress, loss of privacy, and other economic

             and non-economic losses.

                                              SEVENTH CAUSE OF ACTION
                              Violation of Florida’s Deceptive and Unfair Trade Practices Act
                                                   (On Behalf of the Class)

                       192.   Plaintiffs restate and reallege paragraphs 1 through 90 above as if fully set forth

             herein.

                       193.   Plaintiffs and the Class Members are “consumers.” Fla. Stat. § 501.203(7).

                       194.   Plaintiffs and Class Members purchased “things of value” insofar as products and

             services from Defendant. These purchases were made primarily for personal, family, health-

             related, or household purposes. Fla. Stat. § 501.203(9).

                       195.   Defendant engaged in the conduct alleged in this Complaint by advertising and

             entering into transactions intended to result, and which did result, in the sale, rental of goods,

             services, and/or property to consumers, including Plaintiffs and the Class Members. Fla. Stat. §

             501.203(8).

                       196.   Defendant engaged in, and its acts and omissions affected trade and commerce.

             Defendant’s acts, practices, and omissions were done in the course of Defendant’s business of

             advertising, marketing, offering to sell, and selling and/or renting goods and services throughout

             Florida and the United States. Fla. Stat. § 501.203(8).



                                                              41


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 41
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 42 of 54 PageID 52




                    197.    Defendant, headquartered and operating in Florida, engaged in deceptive, unfair,

             and unlawful trade acts or practices in the conduct of trade or commerce, in violation of Fla. Stat.

             § 501.204(1), including but not limited to the following:

                        a. charging a premium for the goods and services, implicitly representing that the

                            premium would be used to protect Plaintiffs’ and Class Members’ protected health

                            information and other PII;

                        b. representing (through advertisements and other publication) that it maintained, but

                            in fact failed to maintain adequate computer systems and data security practices to

                            safeguard PII;

                        c. representing (through advertisements and other publication) that its data security

                            practices were adequate, but in fact failed to disclose that its computer systems and

                            data security practices were inadequate to safeguard PII from theft;

                        d. failure to timely and accurately disclose the Data Disclosure to Plaintiffs and the

                            Class Members;

                        e. continued acceptance of credit and debit card payments and storage of other PII

                            after Defendant knew or should have known of the Data Disclosure and before it

                            allegedly remediated the Data Disclosure;

                    198.    This conduct is considered unfair methods of competition, and constitute unfair and

             unconscionable acts and practices. Fla. Stat. § 501.204(1).

                    199.    As a direct and proximate result of Defendant’s violation of Florida’s Deceptive

             and Unfair Trade Practices Act (“FDUTPA”), Plaintiffs and the Class Members suffered actual

             damages by paying a premium for Defendant’s goods and services with the understanding that at

             least part of the premium would be applied toward sufficient and adequate information security

                                                             42


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 42
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 43 of 54 PageID 53




             practices that comply with industry standards, when in fact no portion of that premium was applied

             toward sufficient and adequate information security practices. Fla. Stat. § 501.211(2).

                    200.    Also as a direct result of Defendant’s knowing violation of FDUTPA, Plaintiffs and

             Class Members are not only entitled to actual damages, but also declaratory judgment that

             Defendant’s actions and practices alleged herein violate FDUTPA, and injunctive relief, including,

             but not limited to:

                        a. Ordering that Defendant engage third-party security auditors/penetration testers as

                            well as internal security personnel to conduct testing, including simulated attacks,

                            penetration tests, and audits on Defendant’s systems on a periodic basis, and

                            ordering Defendant to promptly correct any problems or issues detected by such

                            third-party security auditors;

                        b. Ordering that Defendant engage third-party security auditors and internal personnel

                            to run automated security monitoring;

                        c. Ordering that Defendant audit, test, and train its security personnel regarding any

                            new or modified procedures;

                        d. Ordering that Defendant segment PII by, among other things, creating firewalls and

                            access controls so that if one area of Defendant is compromised, hackers cannot

                            gain access to other portions of Defendant’s systems;

                        e. Ordering that Defendant purge, delete, and destroy in a reasonable secure manner

                            PII not necessary for Defendant’s provisions of services;

                        f. Ordering that Defendant conduct regular database scanning and securing checks;

                        g. Ordering that Defendant routinely and continually conduct internal training and

                            education to inform internal security personnel how to identify and contain a breach

                                                             43


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 43
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 44 of 54 PageID 54




                                when it occurs and what to do in response to a breach; and

                         h. Ordering Defendant to meaningfully educate its customers about the threats they

                                face as a result of the loss of their financial and personal information to third parties,

                                as well as the steps Defendant’s customers must take to protect themselves.

             Fla. Stat. § 501.211(1).

                     201.       Plaintiffs bring this action on behalf of themselves and the Class Members for the

             relief requested above and for the public benefit in order to promote the public interests in the

             provision of truthful, fair information to allow consumers to make informed purchasing decisions

             and to protect Plaintiffs and the Class Members and the public from Defendant’s unfair methods

             of competition and unfair, deceptive, fraudulent, unconscionable, and unlawful practices.

             Defendant’s wrongful conduct as alleged in this Complaint has had widespread impact on the

             public at large.

                     202.       The above unfair and deceptive practices and acts by Defendant were immoral,

             unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs and the

             Class Members that they could not reasonably avoid; this substantial injury outweighed any

             benefits to consumers or to competition.

                     203.       Defendant knew or should have known that the lack of data security practices were

             inadequate to safeguard the Class Members’ PII and that the risk of a data disclosure or theft was

             high.

                     204.       Defendant’s actions and inactions in engaging in the unfair practices and deceptive

             acts described herein were negligent, knowing and willful, and/or wanton and reckless.

                     205.       Plaintiffs and the Class Members seek relief under Florida Deceptive and Unfair

             Trade Practices Act, Fla. Stat. §§ 501.201, et seq., including, but not limited to, damages,

                                                                   44


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 44
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 45 of 54 PageID 55




             injunctive relief, and attorneys’ fees and costs, and any other just and proper relief.

                                              EIGHTH CAUSE OF ACTION
                                                  Breach of Confidence
                                                 (On Behalf of the Class)

                       206.   Plaintiffs restate and reallege paragraphs 1 through 90 above as if fully set forth

             herein.

                       207.   At all times during Plaintiffs’ and Class Members’ interactions with Defendant,

             Defendant was fully aware of the confidential and sensitive nature of Plaintiffs’ and Class

             Members’ protected health information and other PII that Plaintiffs and Class Members provided

             to Defendant.

                       208.   As alleged herein and above, Defendant’s relationship with Plaintiffs and Class

             Members was governed by terms and expectations that Plaintiffs’ and Class Members’ protected

             health information and other PII would be collected, stored, and protected in confidence, and

             would not be disclosed to unauthorized third parties.

                       209.   Plaintiffs and Class Members provided their respective protected health

             information and PII to Defendant with the explicit and implicit understandings that Defendant

             would protect and not permit the protected health information and other PII to be disseminated to

             any unauthorized parties.

                       210.   Plaintiffs and Class Members also provided their respective protected health

             information and PII to Defendant with the explicit and implicit understandings that Defendant

             would take precautions to protect that protected health information and other PII from

             unauthorized disclosure.

                       211.   Defendant voluntarily received in confidence Plaintiffs’ and Class Members’

             protected health information and other PII with the understanding that protected health information

                                                              45


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 45
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 46 of 54 PageID 56




             and other PII would not be disclosed or disseminated to the public or any unauthorized third

             parties.

                        212.   Due to Defendant’s failure to prevent, detect, and avoid the Data Disclosure from

             occurring by, inter alia, following best information security practices to secure Plaintiffs’ and

             Class Members’ protected health information and other PII, Plaintiffs’ and Class Members’

             protected health information and PII was disclosed and misappropriated to unauthorized third

             parties beyond Plaintiffs’ and Class Members’ confidence, and without their express permission.

                        213.   As a direct and proximate cause of Defendant’s actions and/or omissions, Plaintiffs

             and Class Members have suffered damages.

                        214.   But for Defendant’s disclosure of Plaintiffs’ and Class Members’ protected health

             information and other PII in violation of the parties’ understanding of confidence, their protected

             health information and other PII would not have been compromised, stolen, viewed, accessed, and

             used by unauthorized third parties. Defendant’s Data Disclosure was the direct and legal cause of

             the theft of Plaintiffs’ and Class Members’ protected health information and other PII, as well as

             the resulting damages.

                        215.   The injury and harm Plaintiffs and Class Members suffered was the reasonably

             foreseeable result of Defendant’s unauthorized disclosure of Plaintiffs’ and Class Members’

             protected health information and other PII. Defendant knew or should have known its computer

             systems and technologies for accepting and securing Plaintiffs’ and Class Members’ protected

             health information and other PII had numerous security vulnerabilities.

                        216.   As a direct and proximate result of Defendant’s breaches of confidence, Plaintiffs

             and Class Members have suffered and will suffer injury, including but not limited to: (i) actual

             identity theft; (ii) the loss of the opportunity how their PII is used; (iii) the compromise,

                                                               46


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 46
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 47 of 54 PageID 57




             publication, and/or theft of their PII; (iv) out-of-pocket expenses associated with the prevention,

             detection, and recovery from identity theft, tax fraud, and/or unauthorized use of their PII; (v) lost

             opportunity costs associated with effort expended and the loss of productivity addressing and

             attempting to mitigate the actual and future consequences of the Data Disclosure, including but

             not limited to efforts spent researching how to prevent, detect, contest, and recover from tax fraud

             and identity theft; (vi) costs associated with placing freezes on credit reports; (vii) the continued

             risk to their PII, which remain in Defendant’s possession and is subject to further unauthorized

             disclosures so long as Defendant fails to undertake appropriate and adequate measures to protect

             the PII of customers/patients and former patients in its continued possession; (viii) future costs in

             terms of time, effort, and money that will be expended to prevent, detect, contest, and repair the

             impact of the PII compromised as a result of the Data Disclosure for the remainder of the lives of

             Plaintiffs and Class Members; and (ix) the diminished value of Defendant’s goods and services

             they received.

                     217.     As a direct and proximate result of Defendant’s breaches of confidence, Plaintiffs

             and Class Members have suffered and will continue to suffer other forms of injury and/or harm,

             including, but not limited to, anxiety, emotional distress, loss of privacy, and other economic and

             non-economic losses.

                                                  PRAYER FOR RELIEF

                     WHEREFORE Plaintiffs on behalf of themselves and all others similarly situated, pray for

             relief as follows:

                     a. For an Order certifying the Class as defined herein, and appointing Plaintiffs and thier

                         Counsel to represent the Class;

                     b. For equitable relief enjoining Defendant from engaging in the wrongful conduct

                                                              47


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 47
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 48 of 54 PageID 58




                       complained of herein pertaining to the misuse and/or disclosure of Plaintiffs’ and the

                       Class Members’ PII, and from refusing to issue prompt, complete, and accurate

                       disclosures to Plaintiffs and Class Members;

                    c. For equitable relief compelling Defendant to use appropriate cyber security methods

                       and policies with respect to PII collection, storage, and protection, and to disclose with

                       specificity to Class Members the type of PII compromised;

                    d. For an award of damages, including actual, nominal, and consequential damages, as

                       allowed by law in an amount to be determined;

                    e. For an award of attorneys’ fees, costs, and litigation expenses, as allowed by law;

                    f. For prejudgment interest on all amounts awarded; and

                    g. Such other and further relief as this Court may deem just and proper.

                                             DEMAND FOR JURY TRIAL

                       Plaintiffs hereby demand a trial by jury on all issues so triable.

             Dated: June 30, 2020                         Respectfully submitted,

                                                          /s/ John A. Yanchunis

                                                          JOHN A. YANCHUNIS
                                                          jyanchunis@ForThePeople.com
                                                          RYAN J. MCGEE
                                                          rmcgee@ForThePeople.com
                                                          MORGAN & MORGAN
                                                          COMPLEX LITIGATION GROUP
                                                          201 N. Franklin Street, 7th Floor
                                                          Tampa, Florida 33602
                                                          Telephone: (813) 223-5505
                                                          Facsimile: (813) 223-5402

                                                          WILLIAM ‘BILLY’ PEERCE HOWARD
                                                          Billy@TheConsumerProtectionFirm.com
                                                          HEATHER H. JONES
                                                          Heather@TheConsumerProtectionFirm.com

                                                             48


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 48
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 49 of 54 PageID 59




                                                     AMANDA J. ALLEN
                                                     Amanda@TheConsumerProtectionFirm.com
                                                     THE CONSUMER PROTECTION FIRM
                                                     4030 Henderson Boulevard
                                                     Tampa, FL 33629
                                                     (813) 500-1500 Telephone
                                                     (813) 435-2369 Facsimile

                                                     Attorneys for Plaintiffs and the Proposed Class




                                                        49


6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 49
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 50 of 54 PageID 60




                                        EXHIBIT A




6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 50
        Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 51 of 54 PageID 61




6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 5
            Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 52 of 54 PageID 62




6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 52
       Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 53 of 54 PageID 63




6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Pa
       Case 8:20-cv-01798-CEH-AAS Document 1-1 Filed 08/03/20 Page 54 of 54 PageID 64




6/30/2020 2:05 PM Electronically Filed: Hillsborough County/13th Judicial Circuit P
